 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JESUS MOLINA, on behalf of himself and                  No. 1:19-cv-000720-DAD-SKO
         all others similarly situated,
12
                             Plaintiff,                          SCHEDULING ORDER
13
               v.
14
         CREDIT CONTROL, LLC,
15
                             Defendant.
16

17

18            On November 21, 2019, a scheduling conference was held. Yitzchak Zelman, Esq.,

19   appeared telephonically on behalf of Plaintiff. Eric Tsai, Esq., appeared telephonically on behalf

20   of Defendant.

21            The Court set the following deadlines:

22            1.       Initial disclosures must be exchanged by no later than November 26, 2019.

23            2.       Any motions or stipulations requesting leave to amend the pleadings must be filed

24                     by no later than January 21, 2020.1

25   1
       The parties are advised that filing motions and/or stipulations requesting leave to amend the pleadings by August 16,
     2019, does not reflect on the propriety of the amendment or imply good cause to modify the existing schedule, if
26   necessary. All proposed amendments must (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the
     amendment requires any modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d
27   604, 609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not (1) prejudicial
     to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or (4) futile, see Foman v. Davis, 371
28   U.S. 178, 182 (1962).
 1            3.      Class certification discovery shall be completed by no later than April 20, 2020.

 2            4.      The motion for class certification shall be filed by no later than May 20, 2020.

 3            5.      Any opposition to the motion for class certification shall be filed by no later than

 4                    June 19, 2020.

 5            6.      Any reply brief in support of the motion for class certification shall be filed by no

 6                    later than July 6, 2020.

 7            7.      The motion for class certification shall be heard on September 1, 2020, at 9:30 a.m.,

 8                    in Courtroom 5 before the Honorable Dale A. Drozd, United States District Judge.

 9            8.      A status conference to set further scheduling dates is set for October 27, 2020, at

10                    9:45 a.m. in Courtroom 7 before Magistrate Judge Sheila K. Oberto. Telephonic

11                    appearances are approved; all parties appearing telephonically shall call (888) 557-

12                    8511, access code 6208204# at the date and time for the conference. By no later

13                    than    October    20,     2020,   the   parties    shall   file   and   email         to

14                    skoorders@caed.uscourts.gov in MS Word format a report providing (a) dates

15                    agreed to by all counsel for all remaining deadlines and (b) an updated status of the

16                    case.

17
     IT IS SO ORDERED.
18

19   Dated:        November 21, 2019                               /s/   Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
